Citation Nr: 0514970	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits for left eye blindness 
pursuant to 38 U.S.C.A. § 1151 (West 20002).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served from November 1939 to February 1946.  He 
is a survivor of the December 7, 1941 attack on Pearl Harbor.

This appeal arises from a March 1998 rating decision of the 
New York, New York, regional office (RO) that, in pertinent 
part, denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for blindness of the left eye.  

In November 2001, the Board remanded the case to the RO for 
additional evidentiary development.  The case has been 
returned to the Board for further appellate consideration. 


FINDING OF FACT

The competent and probative medical evidence establishes that 
the veteran's left eye blindness was not caused by VA 
hospital care or medical treatment; carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the hospital 
care or medical treatment; nor was it caused by an event that 
was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation, pursuant to the provisions of 
38 U.S.C.A. § 1151, for left eye blindness have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.358 
(2002)).




REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a November 2001 letter and a February 2004 
supplemental statement of the case.  He was provided notice 
of the evidence and information necessary to substantiate his 
claim; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and pertinent 
treatment records have been associated with the claims files.  
All available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need of opinions from a physician who specialized in eye 
diseases, and this was accomplished in October 2002.  The 
veteran was notified in the November 2003 letter to advise VA 
how it could secure pertinent evidence that he was aware of.  
He was also advised what evidence VA had requested in the 
November 2003 letter and the February 2004 supplemental 
statement of the case notified what evidence had been 
received.  He was essentially notified in the above documents 
that he needed to submit all evidence in his possession.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued out of the proper 
chronological sequence first established after the March 1998 
rating decision the notice provided substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The veteran and his representative assert that left eye 
blindness was caused by carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that 
amendments to section 1151 are applicable to claims filed on 
or after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  This claim was filed in October 1997, 
therefore, the claim must be decided under the current 
version of 38 U.S.C.A. § 1151, which applies to claims filed 
after October 1, 1997.  The statute provides as follows:

(a) Compensation under this chapter .... 
(of 38 United States Code) shall be 
awarded for a qualifying additional 
disability ... of a veteran in the same 
manner as if such additional disability 
... were service- connected. For purposes 
of this section, a disability ... is a 
qualifying additional disability ... if 
the disability ... was not the result of 
the veteran's willful misconduct and-

(1) the disability ... was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in [38 U.S.C.A. § 1701(3)(A)], 
and the proximate cause of the disability 
or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B) an event not reasonably 
foreseeable . . .

With the above criteria in mind, the Board finds that the 
preponderance of the competent evidence of record is against 
finding any proof of VA fault.  Id.

A review of the claims files shows that the veteran was 
hospitalized at a VA medical center on February 28, 1997 with 
a history of glaucoma.  He reported that on the night prior 
to admission he awoke to loss of left eye vision, and that 
this loss was still present on the morning of February 28, 
1997.  He stated that several months prior he had a similar 
episode of blindness that resolved spontaneously after two to 
three hours.  Interestingly, there is at least one record 
showing that the veteran stated that he did not seek any 
medical help following this earlier incident.  (See the March 
1, 1997 VA report from Y. Simko, M.D.)  Physical examination 
in February and March 1997 included a magnetic resonance 
angiogram of the head and neck vessels which revealed a 
complete occlusion of the origin of the left internal carotid 
artery.  The veteran was diagnosed with a central retinal 
artery occlusion.  

In April 1997, the veteran underwent a right carotid 
endarterectomy due to bilateral carotid artery disease. 

Notwithstanding the above noted clinical findings, the 
veteran alleges that a couple of months prior to his February 
1997 VA treatment he presented to VA with similar symptoms.  
He alleges that at this earlier visit he was not evaluated or 
examined because his sight had been restored.  Hence, he 
claims that left eye blindness is due to the earlier VA 
examiner's failure to evaluate/examine him to determine the 
etiology of his acute left eye blindness.  

In this regard, however, an October 2002 medical opinion from 
the chief of the New York, New York VA Medical Center 
Ophthalmology Section reported that there was no evidence of 
VA carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault, etc... Specifically, the 
opinion states:

The veteran's blindness was due to central retinal 
artery occlusion.  This was the result of plaque 
breaking off of an atherosclerotic blood vessel and 
lodging in a smaller blood vessel.  In this case, 
the central retinal artery.  

...  The central retinal artery occlusion was 
documented to have occurred on [February 28, 1997].  
There was no direct documentation of anything in 
the medical record that would have been consistent 
with carotid occlusive disease.  The veteran writes 
in a letter that he had a two-hour episode of loss 
of vision in the left eye some time prior to his 
central retinal occlusion.  He wrote that he went 
to a VAMC and was dismissed out of hand without an 
examination.  There is (however) no record of this 
(visit) that I can find.  

Indeed, a review of the files reveals no competent evidence 
supporting the appellant's theory as to the etiology of his 
disease, and there is no competent evidence contradicting the 
October 2002 opinion cited above.  Hence, the Board finds 
that the claim must be denied.  In this respect, the October 
2002 VA examiner's opinion is highly probative evidence and 
that it shows that the veteran's left eye blindness was due 
to a central retinal arterial occlusion that occurred on 
February 28, 1997.  There is no showing of an eye disability 
due to an injury or aggravation of an injury as a result of 
VA hospitalization, or medical or surgical treatment, or that 
VA failed to timely diagnose or properly treat the veteran, 
and that such failure directly caused increased disability.  
See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).

The veteran's primary contention is that non-treatment from a 
VA provider caused his left eye blindness.  In this regard, 
the Board notes initially that the cause of left eye 
blindness is a question of medical etiology; therefore, 
competent medical evidence is required.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Because the veteran is a layperson, his 
contention that there is a causal relationship is not 
competent evidence.  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Competent 
evidence in this matter indicates that compensation under 38 
U.S.C.A. § 1151 is not warranted for left eye blindness.  The 
competent evidence addressing causation clearly shows that 
the left eye blindness was due to a central retinal artery 
occlusion that occurred on February 28, 1997, and not because 
of carelessness, negligence, lack of proper skill, or error 
in judgment of VA.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for left eye blindness under 38 U.S.C.A. § 1151 
is not warranted.  As such, the Board finds no reasonable 
basis upon which to predicate a grant of the benefits sought 
on appeal.

In reaching this opinion the Board considered the fact that 
in August 1999 the veteran was informed by VA medical 
personnel that VA had failed to notify him of the presence of 
eyelid debris.  Any such failure in 1999 does not equate to 
finding that the actions of VA in 1996 and 1997 warrant an 
award of compensation under 38 U.S.C.A. § 1151.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for left eye 
blindness is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


